Citation Nr: 1442885	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material has been received to reopen a claim for service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that declined to reopen a claim for service connection for hepatitis C.  

In August 2012, the Veteran's submitted additional evidence along with a waiver of initial RO consideration.  

In September 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

The additional evidence presented since the September 2007 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 2007 rating decision denying service connection for hepatitis C is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013). 

2.  As new and material evidence has not been received, the criteria for reopening a claim for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Here, the RO sent correspondence in July 2010, a rating decision in September 2010, and a statement of the case in December 2010.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The July 2010 letter, September 2010 rating action and the December 2010 statement of the case informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no medical evidence attributing hepatitis C to his active service.  Kent v. Nicholson, 20 Vet. App. 1 (2006). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to reopen a previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the December 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim for service connection for hepatitis C was denied in a September 2007 RO rating decision.  The Veteran did not appeal that decision, or submit pertinent evidence within one year of that decision, and it is final.  38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the September 2007 rating decision, the RO denied the claim for service connection for hepatitis C on the basis that there was no evidence of hepatitis C in service, no treatment for hepatitis C from the time of discharge from service to the present and no evidence linking hepatitis C to service.  Evidence considered by the RO included service medical records which were negative for any evidence of or an actual diagnosis of hepatitis C.  Also considered were private medical records showing that hepatitis testing was performed in November 2003, a February 2004 pathology report from a liver biopsy revealed chronic hepatitis with mild inflammation and septal fibrosis consistent with hepatitis C infection, and that in March 2005 the Veteran completed a course of treatment for hepatitis C.  A December 2006 VA medical record notes that it was unclear how the Veteran contracted hepatitis C because he had multiple risk factors.  Also of record was a January 2007 hepatitis risk factor questionnaire in which the Veteran indicated that he used intravenous drugs in the 1970s and that in service he had to dry shave with the same blade.  He also noted he had one tattoo.  VA medical records from December 2006 to March 2007 document that the Veteran reported that he had abused heroin and other opiates in the past, and had quit in 1972.  A July 2007 QTC report for claimed memory loss, shows that the Veteran asserted that his induction shots were done with Hepatitis C laden needs.  He stated that he never used injectable drugs.  The psychologist noted in the diagnosis section that the Veteran attributed his hepatitis C to induction medical shared needles.  The Board also notes that at the time of the September 2007 rating decision, records showed that the Veteran was scheduled for an occupational medicine examination in July 2007.  However, he failed to report for that examination.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the final September 2007 rating decision includes private medical records showing that the Veteran was assessed as a hepatitis C carrier and that he was in remission.  The Veteran also submitted an August 2010 statement and provided testimony in September 2013 that his hepatitis was in remission but he was experiencing long term disabling effects for which he received treatment.  He asserted that hepatitis was often asymptomatic and could take 20 to 30 years to surface.  He further contended that hepatitis C could not have been diagnosed on separation as it was unknown and no test existed.  While in the Army, he stated he was lined up and given injections with both air guns and needles.  He asserted that the equipment was not changed between injections.  In addition, on numerous occasions he was forced to dry shave with a dull razor that had repeatedly been used by others.  He believed that those conditions resulted in his hepatitis.  

In this case, in order to reopen the claim for service connection, for new evidence to be material, the evidence needs to demonstrate that the Veteran's hepatitis C is related to service.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Also added to the claims file since the last final September 2007 decision is a letter from a physician assistant, K.P.H., in August 2012 that states "Per the National Service Officer for the DAV, it is at least as likely as not that your Hepatitis C was a result of the air injector gun usage while you were service in the U.S. Army."  That is clearly a recitation of what the Veteran's DAV representative told K.P.H., that was transcribed into the physician's office's letterhead.  There is absolutely no indication whatsoever that this was an actual medical determination, with consideration of the Veteran's medical history, and based on medical evidence, as opposed to merely restating what K.P.H was told by the DAV representative.  Therefore, the Board finds that is not competent evidence, and that there is no probative value of the statement provided by K.P.H.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (incompetent medical evidence cannot enjoy the presumption of truthfulness as to the determination of whether evidence is new and material for purposes of reopening a claim).  Accordingly, that evidence cannot serve as a basis for reopening because it is found to be not competent evidence transcribed by a medical provider.  The medical provider specifically states that the relationship was reported by the representative, who is not shown to have medical training sufficient to make such a complex medical determination.  The statement does not indicate that to be the medical professional's medical opinion.  Therefore, the Board finds as that evidence is not competent, it is not material because it does not create a reasonable possibility of an allowance of the claim.

Furthermore, in a June 2012 appellant's brief, the Veteran's representative has cited to various medical treatise information and a June 2004 VA fast letter regarding the safety of jet injected inoculations.  However, the documents referenced by the Veteran's representative contain no specific findings pertaining to this specific Veteran's manifestation of Hepatitis C.  As lay persons, relying on a generic medical treatise, neither the appellant nor the representative is qualified to render a medical opinion as to the etiology of a complex matter of Hepatitis C.  Wallin v. West, 11 Vet. App. 509 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim but, standing alone, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion); Sacks v. West, 11 Vet. App. 314 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  Here, the medical treatise evidence and VA fast letter were merely cited to and referenced in the June 2012 appellant's brief and were not accompanied by any opinion of a medical professional.   Therefore, they are not competent evidence showing that the Veteran's hepatitis C is related to his service.  Therefore, that evidence is not material because it does not create a reasonable possibility of an allowance of the claim.

Testimony provided by the Veteran during the September 2013 hearing, while new, is repetitive of prior assertions which were considered by the RO in September 2007.  Essentially, his statements remain the same as to his hepatitis C being the result of inoculations during service.  His contentions as to etiology of hepatitis C have been considered, and he is competent as a lay person to report on that which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer a medical opinion as to cause or etiology of the claimed disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, testimony, and annotations are not material to the issue.  They are not competent evidence and do not create a reasonable possibility of an allowance of the claim.  Furthermore, they are repetitive of allegations previously considered.   Routen v. Brown, 10 Vet. App. 183 (1997).

Accordingly, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The new evidence submitted does not create a reasonable possibility of an allowance of the claim and thus is not material.  The claim for service connection for hepatitis C is not reopened and the benefits sought on appeal with regard to that claim remain denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed hepatitis C disability claim, the claim remain denied.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

As new and material evidence has not been received, the Veteran's petition to reopen the claim for service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


